Citation Nr: 1450687	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  94-24 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a lumbar spine disorder.

2.  Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disorder, to include paranoid schizophrenia.

3.  Whether new and material evidence has been received with respect to a claim of service connection for a pain disorder, to include Reiter's syndrome.

4.  Entitlement to service connection for a bilateral foot disorder, to exclude service-connected bilateral Achilles tendonitis but to include tarsal tunnel syndrome.

5.  Entitlement to service connection for bilateral knee disorders.

6.  Entitlement to service connection for bilateral hand disorders.

7.  Entitlement to an initial compensable evaluation for bilateral shin splints (service connected as residuals of stress fractures in both legs).

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

9.  Entitlement to an evaluation in excess of 10 percent for the bilateral Achilles tendonitis.

10.  Entitlement to an effective date for the award of two separate 10 percent evaluations for bilateral Achilles prior to May 21, 2008, to include whether clear and unmistakable error (CUE) occurred in an April 2012 rating decision.

11.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from August 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.  

As noted in previous remands, this case has an extremely complex procedural history.  The Board notes that the increased evaluation claim for bilateral shin splints is on appeal from a January 1993 rating decision which awarded service connection but assigned a noncompensable evaluation for that disability.  The Veteran timely appealed that decision, and the Board finally denied a compensable evaluation for that disability in a February 2010 Board decision.  The Veteran timely appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  While that claim was on appeal at the Court, the Secretary for the Department of Veterans Affairs (Secretary) and the Veteran jointly agreed to vacate that Board decision and to remand the bilateral shin splints claim in order to obtain the Veteran's Social Security disability records; those records are now of record.

Previously, the Board had taken jurisdiction over a claim for TDIU on appeal in association with that increased evaluation for bilateral shin splints claim, as instructed under Rice v. Shinseki, 22 Vet. App. 447 (2009).

The other issues in this case stem from a September 2009 rating decision, which reopened the lumbar spine disorder, psychiatric disorder, and pain disorder/Reiter's syndrome claims and denied those claims on the merits, as well as denied the initial service connection claims for bilateral hand, knee, and feet disorders.  The Veteran timely appealed those issues, and asked for a hearing before a Veterans Law Judge.  

After numerous Board remands regarding the scheduling of a Board hearing, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2014; a transcript of that hearing is associated with the claims file.  

The Board notes that the Veterans Law Judge who previously had issued the February 2010 Board denial of a compensable evaluation for the Veteran's bilateral shin splint disability did not previously have a Board hearing with the Veteran.  Accordingly, she will no longer participate in the adjudication of that issue as the undersigned Veterans Law Judge now has jurisdiction of that claim by virtue of his hearing with the Veteran.

The issues of service connection for lumbar spine, psychiatric, and pain disorders are considered reopened; those reopened claims, as well as the other claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  New evidence that tends to substantiate the claim of service connection for a lumbar disorder has been received since a final March 2005 Board decision denied that claim.

2.  New evidence that tends to substantiate the claim of service connection for a psychiatric disorder has been received since a final March 2006 rating decision denied that claim.

3.  New evidence that tends to substantiate the claim of service connection for a pain disorder, including Reiter's syndrome, has been received since a final March 2006 rating decision denied that claim.



CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received, and the claim of service connection for a psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been received, and the claim of service connection for a pain disorder, to include Reiter's syndrome, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Regarding the claims to reopen service connection for lumbar spine, psychiatric, and pain disorders, as the instant decision reopens those claims and remands for further development, no further discussion of VCAA compliance of those issues are required at this time.


Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  A Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100(a) (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

Reopen Service Connection for a Lumbar Spine Disorder

In this case, the Veteran was initially denied service connection for a lumbar spine disorder in a January 1993 rating decision; the Veteran timely appealed that claim to the Board, which denied service connection for a lumbar spine disorder in a March 2005 Board decision.  The Veteran never asked for reconsideration of that decision; instead, he filed an appeal of that decision with the Court.  The Court, however, dismissed that appeal in a June 2005 Court Order, as the Veteran failed to comply with the Court's filing rules.  Accordingly, the March 2005 Board decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).  Therefore, new and material evidence is required to reopen the lumbar spine claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Since that March 2005 Board decision, the Veteran has submitted several opinions from private physicians which relate his lumbar spine disorder to his military service.  In light of these several opinions, the Board finds that the requirements under 38 C.F.R. § 3.156(a) have been met and the lumbar spine claim is reopened, as the evidence since March 2005 tends to raise a reasonable possibility that his claim will be substantiated.

Reopen Service Connection for a Psychiatric Disorder 
and a Pain Disorder, to include Reiter's Syndrome

The Veteran initially was denied service connection for psychiatric and Reiter's syndrome disorders in a March 2006 rating decision, of which the Veteran was notified of in March 2006 letter.  No notice of disagreement or new and material evidence regarding those claims was received within one year of that decision or notification letter.  The Veteran filed to reopen service connection for a psychiatric disorder and Reiter's syndrome in February 2008 and June 2008 correspondences, respectively.

As no new and material evidence was received within the appeal period following the March 2006 rating decision, that decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Additionally, the Veteran did not submit any notice of disagreement with the March 2006 rating decision within one year of the March 2006 notification letter.  Therefore, the March 2006 rating decision is considered final, and new and material evidence is required to reopen the claims of service connection for psychiatric and Reiter's syndrome disorders, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

With regards to the Veteran's psychiatric disorder, the Veteran has repeatedly submitted a December 2004 letter from a VA psychiatrist, Dr. R.M., which was previously of record in March 2006.  However, in the Veteran's July 2014 hearing, he testified that his psychiatric symptomatology began during military service and that some of his disciplinary actions during service were the result of his psychiatric problems.  While this was also noted in the December 2004 letter, the Veteran's newly obtained Texas Department of Criminal Justice treatment records additionally note that the Veteran reported in June 2004 that his symptoms began in 1980, shortly after his enlistment in 1979.  The Board notes that no VA psychiatric examination has ever been provided to the Veteran.  

With regards to the Veteran's Reiter's syndrome/pain disorder, the Veteran appears to have had a work-up in service for Reiter's syndrome, though that diagnosis also appears to have been ruled out during service.  The Veteran has asserted that he has had chronic pain/Reiter's syndrome since military service.  No VA examination has been obtained with regards to that claim on appeal.  

After review of the claims file, the Board finds that a VA examinations are required in this case and therefore new and material evidence has necessarily been received respecting the psychiatric and pain disorder/Reiter's syndrome claims on appeal.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence having been received, claim of service connection for a lumbar spine disorder is reopened, and to that extent only is the appeal granted.

New and material evidence having been received, claim of service connection for a psychiatric disorder is reopened, and to that extent only is the appeal granted.

New and material evidence having been received, claim of service connection for a pain disorder, to include Reiter's syndrome, is reopened, and to that extent only is the appeal granted.


REMAND

As an initial matter, the Board notes that in a September 2002 Board decision, the Board awarded service connection for bilateral Achilles tendonitis.  In a September 2002 rating decision that implemented that Board decision, the AOJ awarded service connection for bilateral Achilles tendonitis of both feet (as a singular rating) at 10 percent disabling, effective June 11, 1992.  In a November 2002 statement, the Veteran disagreed with that assigned disability rating.  Four years later, in an October 2006 statement of the case, the AOJ again denied an increased evaluation for the Veteran's bilateral Achilles tendonitis.  The Veteran never submitted a substantive appeal, VA Form 9.  

The Veteran then submitted a claim for an increased evaluation of his bilateral Achilles tendonitis on May 21, 2008; in an April 2012 rating decision, the AOJ awarded the Veteran a separate 10 percent evaluation for the Veteran's left Achilles tendonitis, effective May 21, 2008, and denied an evaluation in excess of 10 percent for the Veteran's right Achilles tendonitis, which was effective since June 11, 1992.    In a May 2012 statement, and in several subsequent statements (which the AOJ decided were not timely notices of disagreement in a February 2014 letter), the Veteran stated that he disagreed with the date and the amount awarded with his increased 10 percent evaluation, although he incorrectly noted that such was in connection with his tarsal tunnel syndrome and shin splints.  Liberally reading the Veteran's statements, the Board notes that the Veteran raised disagreement with the effective date and the evaluation assigned in the April 2012 rating decision within a month of that decision.  No notice of disagreement has been issued as to those issues.

Likewise, the Veteran applied for nonservice-connected pension benefits and the AOJ denied that claim in a December 2006 letter of determination.  In a January 2007 correspondence titled "Notice of Disagreement," the Veteran specifically noted disagreement with the decision to deny him nonservice-connected pension benefits.  As of this time, no statement of that case has been issued as to that issue.

As timely notices of disagreement with the bilateral Achilles tendonitis and nonservice-connected pension issues has been received, the Veteran has appropriately initiated the appellate process respecting those issues, and VA has a duty to issue a statement of the case as to those issues so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, those issues are remanded at this time.

With regards to the reopened claims above, the Board noted that VA examinations were necessary with regards to the Veteran's reopened lumbar spine, psychiatric, and pain disorder/Reiter's syndrome claims, after review of the claims file.  Accordingly, those claims are remanded at this time.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Shade, supra.

With regards to the Veteran's bilateral hands, knees, and feet claims, the Board notes that the Veteran was scheduled for VA examinations with regards to those claims in February 2012, but failed to report for those examinations because he was incarcerated at that time.  The Board notes that it appears the Veteran was incarcerated until approximately June 2014, as noted by the multiple Board remands for scheduling a Board hearing and the Veteran's numerous correspondences in the claims file.  In light of the Veteran's unavailability due to incarceration in February 2012, his current non-incarceration, and his good cause for failing to report for his previously scheduled examinations, the Board finds that a remand is necessary in order to afford the Veteran VA examinations with regards to those claims.  See 38 U.S.C.A. § 5103A(d) McLendon, supra.

Respecting the Veteran's bilateral shin splints claim, the Board notes that the Veteran's last VA examination of that disability appears to have occurred in April 2009.  Given the length of time since that examination, the Board finds that a remand is necessary in order to adequately assess the current severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Regarding the TDIU claim, the Board notes that in light of the remand for the issues above, making a TDIU determination at this juncture would be imprudent and premature; the TDIU claim is intertwined with all of the above remanded issues.  It is therefore also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As a final matter, in light of the significant length of time of some of the claims on appeal, and in light of the incredibly piecemeal adjudication of these claims, the Board requests that the AOJ provide the Veteran with updated and appropriate notice for all of his claims on appeal in this case, particularly his TDIU, service connection, and increased evaluation claims.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should readjudicate the issues of increased evaluation for the Veteran's bilateral Achilles tendonitis, an effective date prior to May 21, 2008 for the award of two separate evaluations for the Veteran's bilateral Achilles tendonitis to include CUE in the April 2012 rating decision, and entitlement to nonservice-connected pension benefits.  The AOJ is directed to promulgate a statement of the case on those issues and to provide the appellant with the appropriate notice of appellate rights.  If the claims are not resolved to the appellant's satisfaction, he should be provided with a statement of the case and an appropriate opportunity to respond thereto.  The issue should be returned to the Board only if a timely substantive appeal is received.

2.  Send the Veteran appropriate notice with respect to his claims on appeal, particularly his TDIU claim.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

3.  Obtain any relevant VA treatment records from the Houston VA Medical Center, or any other VA medical facility that may have treated the Veteran, since March 2012 and associate those documents with the claims file.

4.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine, bilateral feet, bilateral knees, bilateral hands, bilateral shin splints, psychiatric, and pain/Reiter's syndrome disorders, to specifically include any ongoing Texas Department of Corrections/Criminal Justice records since October 2006, Harris County Jail records since February 2014, and any ongoing records with Dr. A.J., Dr. J., and Dr. C.J.K. which are not already of record, as noted in the February 2014 authorizations of medical information.  

After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

5.  Schedule the Veteran for a VA comprehensive orthopedic examination with an appropriate physician in order to determine the current nature and severity of his bilateral shin splint disability, and whether his claimed lumbar spine, bilateral feet, bilateral hands, bilateral knees, and pain/Reiter's syndrome disorders are related to service or his service-connected bilateral shin splints and/or bilateral Achilles tendonitis disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner must answer the following:

(a)  Lumbar Spine: The examiner should specifically state the lumbar spine disorders found, to include any arthritic condition thereof.  

The examiner should specifically address all of the VA examination evidence throughout the record that there is no current lumbar spine disorder, as well as all the private treatment evidence that there is some lumbar spine disorder, to include degenerative joint or disc disease with some disc protrusions.  

The examiner should analyze all the evidence of record and give a comprehensive opinion regarding whether a lumbar spine disorder exists or not.  If one does not exist, the examiner should state why any and all lumbar spine disorders diagnosed in the claims file were mis- or inappropriately diagnosed and the medical principles and findings that support those findings should be explicitly stated and explained in detail.  

The examiner should then opine whether any lumbar spine disorders found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are related to active service, to include the December 1979 lifting injury and the subsequent complaints throughout service of lower back pain.  

The examiner should specifically address the instances of low back pain in the Veteran's service treatment records as well as the Veteran and his sister's lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

The examiner should additionally address the October 2008 examination and December 2008 letter from Dr. S.I.E., Dr. R.B.J.'s June 2008 letter, as well as the Veteran's niece, Dr. N.D.'s September 2004, March 2005 and April 2005 letters and opinions.  

The examiner should then opine whether the Veteran's lumbar spine disorder more likely, less likely, or at least as likely as not (i) was caused by; or, (ii) is aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his service-connected bilateral shin splints and/or his bilateral Achilles tendonitis disabilities, to include any abnormal weightbearing or gait as a result thereof.

(b)  Bilateral Hands: The examiner should specifically state any bilateral hand disorders found, to include any arthritic conditions thereof.  

The examiner should then opine whether any bilateral hand disorders found more likely, less likely, or at least as likely as not began in or is related to active service.  

The examiner should specifically address the lack of any bilateral hand pain or other symptomatology in the Veteran's service treatment records, as well as the Veteran and his sister's lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

(c) Bilateral Knees: The examiner should specifically state any bilateral knee disorders found, to include any arthritic conditions thereof.  

The examiner should then opine whether any bilateral knee disorders found more likely, less likely, or at least as likely as not began in or is related to active service.  

The examiner should specifically address the lack of any bilateral knee pain or other symptomatology in the Veteran's service treatment records, as well as the Veteran and his sister's lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

The examiner should then opine whether the Veteran's bilateral knee disorders more likely, less likely, or at least as likely as not (i) were caused by; or, (ii) are aggravated by his service-connected bilateral shin splints and/or his bilateral Achilles tendonitis disabilities, to include any abnormal weightbearing or gait as a result thereof.

(d) Bilateral Feet: The examiner should specifically identify any bilateral foot disorders found, to include tarsal tunnel syndrome and any arthritic conditions thereof.  Then, the examiner should address the Veteran's bilateral Achilles tendonitis insofar as that disability has overlapping symptomatology with any other foot disorders.  The examiner should specifically opine (1) whether the Veteran's Achilles tendonitis is the same as tarsal tunnel syndrome, (2) if not, what, if any, symptomatology is solely attributed to his tarsal tunnel syndrome and which is solely attributable to his bilateral Achilles tendonitis, and (3) whether there is any other bilateral foot disorders present beyond bilateral Achilles tendonitis, which are separate and distinct disability manifestations (i.e., which can be wholly separated from the Achilles tendonitis disability without any overlapping symptomatology).

For any bilateral foot disorders found that are separate and distinct from the Achilles tendonitis disability, the examiner should then opine whether any bilateral found disorders found more likely, less likely, or at least as likely as not began in or is related to active service.  

The examiner should specifically address the evidence in the Veteran's service treatment records, as well as the Veteran and his sister's lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

The examiner should then opine whether the Veteran's bilateral foot disorders more likely, less likely, or at least as likely as not (i) were caused by; or, (ii) are aggravated by his service-connected bilateral shin splints and/or his bilateral Achilles tendonitis disabilities, to include any abnormal weightbearing or gait as a result thereof.

(e) Pain Disorder/Reiter's Syndrome: The examiner should specifically state any pain disorders found.  The examiner should specifically evaluate the Veteran for Reiter's syndrome and state whether the Veteran currently is diagnosed with that disorder.

The examiner should then opine whether any pain disorders found more likely, less likely, or at least as likely as not began in or is related to active service.  

The examiner should address the evidence in the claims file which appears to indicate that the Veteran was tested for Reiter's syndrome in service but was ruled out and not ultimately a diagnosed condition.  The examiner should additionally address this evidence with regards to any pain disorder found as potential in-service evidence of an initial manifestation of a pain disorder.

The examiner should also specifically address the Veteran and his sister's lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

The examiner should then opine whether the Veteran's pain/Reiter's syndrome disorders more likely, less likely, or at least as likely as not (i) were caused by; or, (ii) are aggravated by his service-connected bilateral shin splints and/or his bilateral Achilles tendonitis disabilities, to include any abnormal weightbearing or gait as a result thereof.

If the examiner determines that he cannot adequately or appropriately address the Veteran's pain disorders/Reiter's syndrome claim and another specialist would be more appropriate, the examiner should so state in his/her examination report and the Veteran should be scheduled for another examination with the more appropriate examiner for that claim.

(f) Bilateral Shin Splints Disability: After appropriate examination, the examiner should discuss any and all symptomatology or manifestations of the Veteran's bilateral shin splints disability.  

Additionally, the examiner should address whether the Veteran's bilateral tibias and fibulas have nonunion with loose motion that require braces, or malunion with either a slight, moderate, or marked knee or ankle disability.  

If on examination there is no evidence of any bilateral shin splint disability, such should be specifically stated.  Then, the examiner should additionally address when the Veteran's shin splint disability would have fully resolved, including since June 11, 1992.  The examiner should attempt to pinpoint in the claims file the last document or record of any bilateral shin splint disability being manifested to a compensable degree.

The examiner should also opine whether the Veteran's bilateral shin splints disability precludes him from establishing and maintaining substantially gainful employment.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA psychiatric examination with an appropriate examiner to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests should be accomplished, as appropriate.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, to include paranoid schizophrenia.  The examiner should then provide an opinion regarding whether each disorder found, including paranoid schizophrenia, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.  

The examiner should specifically address any in-service psychiatric treatment, or lack thereof, as well as the Veteran's contentions that his in-service disciplinary actions constituted evidence of an initial manifestation of his psychiatric symptoms during military service.

The examiner should also discuss any of the Veteran and his sister's lay statements regarding onset of symptomatology and continuity of symptomatology during and since discharge from service.  The examiner should also address any other pertinent evidence in the claims file in his opinion as appropriate.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  The AOJ should properly complete development of the TDIU claim, to include obtaining any VA examinations and attempting to obtain from the Veteran a formal application for TDIU, VA Form 21-8940, as appropriate.

8.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for lumbar spine, bilateral feet (excluding Achilles tendonitis but including tarsal tunnel syndrome), bilateral knee, bilateral hand, psychiatric, pain/Reiter's syndrome disorders, increased evaluation for bilateral shin splints, and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


